     Case 1:21-cv-00727-DAD-SKO Document 10 Filed 06/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                        No. 1:21-cv-00727-NONE-SKO
12                        Plaintiff,
13             v.                                           ORDER DIRECTING THE CLERK OF
                                                            COURT TO ASSIGN A DISTRICT JUDGE
14    M & G RETAIL, INC., et al.,                           TO THIS MATTER AND CLOSE THE CASE
15                        Defendants.                       (Doc. 9)
16

17

18            On June 9, 2021, Plaintiff filed a notice of voluntary dismissal, notifying the Court of the

19   dismissal of this action with prejudice. (Doc. 9.) Plaintiff filed this notice before any of the

20   opposing parties served either an answer or a motion for summary judgment. As such, Plaintiff has

21   voluntarily dismissed this matter, with prejudice, pursuant to Rule 41(a)(1)(A)(i) of the Federal

22   Rules of Civil Procedure. The Court therefore DIRECTS the Clerk of Court to assign a district

23   judge to this matter and thereafter close this case.

24

25
     IT IS SO ORDERED.
26
27   Dated:     June 10, 2021                                          /s/   Sheila K. Oberto         .
                                                            UNITED STATES MAGISTRATE JUDGE
28
